DETAILED ACTION
Amendment received 11 August 2022 is acknowledged.  Claims 1, 3-11, 13-21, 23-25, and 27-28 are pending and have been considered as follows.
Allowable Subject Matter
Claims 1, 3-11, 13-21, 23-25, and 27-28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 11 August 2022 have been fully considered as follows.
Applicant argues that the objections to the drawings should not be maintained in view of the amendments (page 17 of Amendment).  Upon further consideration of the objections in view of the amendments and Applicant’s arguments, these objections are not maintained.
Applicant argues that the rejections under 35 USC 112 should not be maintained in view of the amendments (page 17 of Amendment).  Upon further consideration of these rejections in view of the amendments, these rejections are not maintained.
Applicant argues that the rejections under 35 USC 102 should not be maintained in view of the amendments (page 17-18 of Amendment).  Upon further consideration of these rejections in view of the amendments, these rejections are not maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Rickert (US Patent No. 4,477,755) discloses a motor control system.  Tzes (“An Adaptive Input Shaping Control Scheme for Vibration Suppression in Slewing Flexible Structures”; IEEE Transactions on Control Systems Technology; Vol. 1, No. 2; June 1993; pp. 114-121) discloses an input control system.  McConnell (US Patent No. 5,594,309) discloses a robot control system. Tuttle (US Patent No. 6,505,085) discloses an input control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664